Citation Nr: 0722667	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-operative residuals, lumbosacral disc 
disease with degenerative joint disease, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left leg sciatica, radiculopathy, currently 
evaluated as 20 percent disabling. 

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus, claimed as  
due to surgery performed at a VA facility.

4.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for numbness and paralysis of the arms, 
claimed as due to surgery performed at a VA facility.

5.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for numbness and paralysis of the lower 
extremities, claimed as  due to surgery performed at a VA 
facility.

6.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a small hole in the esophagus, claimed 
as due to surgery performed at a VA facility.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
post-operative residuals, lumbosacral disc disease with 
degenerative joint disease.

9.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer with gastroesophageal reflux 
disease (GERD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Berry & Kelley, Attorneys at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to May 1973.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

Compensation under the provisions of 38 U.S.C. § 1151 for a 
disorder of the right shoulder and humerus was denied in a 
January 1999 rating decision of the RO in Denver, Colorado.  
The veteran did not appeal that decision.  

The veteran subsequently moved to Nebraska; the Lincoln RO 
currently has jurisdiction over the veteran's claims.

In a June 2004 rating decision, the Lincoln RO did not reopen 
the previously-denied claim of entitlement to compensation 
under 38 U.S.C. § 1151 for osteomyelitis of the right 
humerus.  In the same decision, the RO denied increased 
disability ratings for service-connected post-operative 
residuals, lumbosacral disc disease with degenerative joint 
disease and duodenal ulcer with GERD; denied secondary 
service connection for erectile dysfunction, a left hip 
disorder and sciatica with radiculopathy; denied compensation 
under 38 U.S.C. § 1151 for numbness and paralysis of the arms 
and legs and a small hole in the esophagus.  The veteran 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claims and confirmed the 
RO's findings in a February 2005 statement of the case (SOC), 
with the exception of the radiculopathy claim.  

A separate DRO decision issued in February 2005 granted 
service connection for left leg sciatica, radiculopathy; a 10 
percent disability rating was assigned.  The veteran 
initiated an appeal as to the assigned disability rating.  In 
a subsequent July 2005 rating decision, the RO increased the 
veteran's service-connected left leg sciatica, radiculopathy 
to 20 percent disabling.  The veteran and his attorney 
indicated continued dissatisfaction with the assigned rating 
in subsequent correspondence to the RO.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected duodenal ulcer with GERD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issue not on appeal

Issues on appeal include three claims under 38 U.S.C. § 1151 
[for numbness of the 
upper and lower extremities and a hole in the esophagus] 
based on cervical spine surgery in 1986 and 1988, as well as 
a claim for service connection for a left hip disability, 
claimed as secondary to cervical spine surgery.  The veteran 
and his attorney have not filed a claim for service 
connection for a cervical spine disability, nor have they 
filed a claim under 38 U.S.C.A. § 1151 for a cervical spine 
disability per se.

Of record is an undated letter from the veteran to his 
attorney, which the attorney forwarded to the RO in November 
2005. The veteran referred to the 1986 operation and stated 
"some thing [sic] is terribly wrong".  It is unclear if the 
veteran was merely referring to the issues now on appeal, or 
whether he intended to file a § 1151 claim for the neck 
disability.  The attorney manifestly has not filed such a 
claim.

This matter is referred to the RO for appropriate action.         




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected lumbar spine disability is 
manifested by pain and some limitation of motion.  The 
measured range of forward flexion during the veteran's April 
2004 VA examination was 75 degrees

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left leg neurological 
disorder is manifested by decreased sensation.

3.  In January 1999, the RO denied the veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus due to surgery 
performed at a VA facility.  A timely appeal as to that issue 
was not perfected.

4.  The evidence associated with the claims folder subsequent 
to RO's January 1999 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  

5.  A preponderance of the medical evidence of record 
supports a conclusion that the veteran's numbness and 
paralysis of the arms was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing surgical treatment to the veteran, 
nor was such the result of an event not reasonably 
foreseeable.

6.  A preponderance of the medical evidence of record 
supports a conclusion that the veteran's numbness and 
paralysis of the lower extremities was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing surgical treatment 
to the veteran, nor was such the result of an event not 
reasonably foreseeable.

7.  The veteran's esophageal disability was the result of a 
complication of VA surgical treatment which was not 
reasonably foreseeable.

8.  The competent medical evidence does not include a current 
diagnosis of a left hip disorder.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
erectile dysfunction and his military service.

10.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
erectile dysfunction and his service-connected low back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected lumbar spine disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for the service-connected left leg sciatica and 
radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

3.  The RO's January 1999 decision denying entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
osteomyelitis of the right humerus due to surgery performed 
at a VA facility is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

4.  Since the January 1999 RO decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus due to surgery 
performed at a VA facility.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

5.  The criteria for the entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for numbness and paralysis 
of the arms have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).  

6.  The criteria for the entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for numbness and paralysis 
of the lower extremities have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

7.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for an esophageal disability is warranted. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2006).

8.  A left hip disorder was not incurred in or aggravated by 
the veteran's active service, nor is such secondary to a 
service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006). 

9.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

10.  Erectile dysfunction is not proximately due to nor is 
the result of the veteran's service-connected low back 
disorder.  38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected lumbar spine and left leg disabilities.  He 
also seeks compensation from VA under the provisions of 
38 U.S.C. § 1151 for a number of disabilities as a result of 
surgery performed at a VA facility.  Implicit in his claim 
for compensation under the provisions of 38 U.S.C. § 1151 for 
osteomyelitis of the right humerus is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  Additionally, the 
veteran seeks service connection for erectile dysfunction and 
a left hip disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on eight of the nine issues on appeal.  [As detailed 
in the Introduction above, one of the veteran's increased 
rating claims is being remanded for additional evidentiary 
development.]

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For a claim to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in the provisions of 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claim for compensation 
under 38 U.S.C.A. § 1151 for osteomyelitis of the right 
humerus unless such is reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his claims in a letter from the RO dated 
January 22, 2004.  With respect to the increased rating 
claims, the veteran was informed that "the evidence must 
show that your service-connected condition has gotten 
worse."  The veteran was also informed of the evidentiary 
requirements for his 1151 claims, including evidence of 
"additional disability or death resulting from a disease or 
injury, or an aggravation of an existing disease or injury, 
suffered as result of VA training, hospitalization, medical 
or surgical treatment, or examination."  Finally, the 
January 2004 letter also informed the veteran of the 
evidentiary requirements for his service connection claims, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service" for direct service connection; and "a relationship 
between your claimed condition and your service-connected 
condition" for secondary service connection.

The notice requirements of the VCAA specifically apply to 
cases in which a claimant seeks to reopen a previously denied 
claim.  See Quartuccio, supra.  
With respect to notice regarding new and material evidence, a 
February 20, 2004 VCAA letter specifically explained that his 
claim was previously denied by the RO in 1999 and that 
evidence sufficient to reopen the veteran's previously denied 
claim must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Additionally, 
the veteran was advised in the June 2004 rating action that 
the RO previously denied the veteran's claim because there 
was no "evidence that there was negligence, carelessness, 
lack of skill, improper treatment or any other fault on the 
part of VA for the infection occurring after two right 
shoulder surgeries."  As such, the veteran was advised of 
the bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced January 2004 and February 2004 letters along with 
an additional letter pertaining to his left leg increased 
rating claim from the RO dated June 14, 2005, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the June 2005 letter 
that VA was responsible for obtaining "relevant records from 
any Federal agency," including VA Medical Centers and the 
Social Security Administration.  The January and February 
2004 letters specifically indicated that outpatient records 
from the VA facilities in Salt Lake City, Denver and North 
Platte had been requested on his behalf.  With respect to 
private treatment records, the veteran was informed in the 
January 2004 and February 2004 letters that VA would make 
reasonable efforts to obtain "any private medical evidence 
that you make us aware of and authorize us to obtain on your 
behalf."  Included with all three letters were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the January 2004 and 
June 2005 letters that VA medical examinations were being 
scheduled in order to make a decision on his claims [such was 
accomplished in March 2004, April 2004, and July 2005].  

The January 2004 and February 2004 letters further 
emphasized: "You must give us enough information about your 
records so that we can request them from the agency or person 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as 
in originals].

Finally, the Board notes that the June 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us" [Emphasis as in original].  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in June 2004.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice for his 
left leg increased rating claim through the June 2005 VCAA 
letter and the claim was readjudicated in the November 2005 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to a claim 
for an increased disability rating, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  As 
for the veteran's claims for compensation under 38 U.S.C. 
§ 1151, Dingess indicates that the veteran is to be provided 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if his claim is granted.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 20, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Element (1) is not in dispute.  

With respect to the veteran's increased rating claims, 
elements (2) and (3) are irrelevant, because service 
connection has already been granted for these claims.  With 
respect to element (4), degree of disability, the veteran has 
been provided appropriate notice as described above.  Element 
(5), effective date, is rendered moot via the RO's denial of 
increased disability ratings for the lumbar spine and 
gastrointestinal disabilities.  In other words, any lack 
advisement as to that element is meaningless, because 
effective dates were not assigned.  Because as discussed 
below the Board is denying the veteran's claims, element (5) 
remains moot.  

With respect to the veteran's claims for compensation under 
38 U.S.C. § 1151, elements (2) and (3) are irrelevant.  As 
for elements (4) and (5), degree of disability and effective 
date, such are rendered moot via the RO's decision not to 
reopen the previously-denied claim and the denial of the 
veteran's 1151 claims.  In other words, any lack advisement 
as to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  Because as 
discussed below the Board is denying the veteran's claim to 
reopen and 1151 claims, elements (4) and (5) remain moot.

With respect to the § 1151 claim which is being granted by 
the Board, as explained above the veteran has been provided 
with appropriate Dingess notice via the march 20, 2006 
letter.  To the extent that still more notice may somehow be 
required, the 
Board is confident that such will be accomplished before the 
agency of original jurisdiction assigns a disability rating 
and an effective date.

Finally, with respect to the veteran's service connection 
claims, such were denied based on elements (2), existence of 
a disability, and (3), connection between the veteran's 
service and the claimed disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those crucial elements. 

The Board notes that the veteran received notice of the 
consequences of the Dingess decision subsequent to the most 
recent adjudication of the veteran's claims in February 2005 
and November 2005.  The timing of this notice is 
nonprejudicial to the veteran, as he has been given 
opportunity to support additional evidence in support of his 
claims in response to this notice.  With the exception of his 
claim for an increased rating for service-connected duodenal 
ulcer with GERD, which is being remanded as detailed below, 
the veteran did not submit any evidence to support his claims 
in response to the Dingess notice.  Accordingly, there is no 
prejudice to the veteran to proceed to a decision on eight of 
the nine issues on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, it is clear that the veteran, who has been 
represented by a private attorney in this case, is fully 
aware of what is required of him and of VA.
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.
  
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, the duty to assist 
does not apply to the claim to reopen until such claim has in 
fact been reopened.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was afforded VA medical 
examinations in March 2004, April 2004 and July 2005, the 
results of which are detailed below.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions, including a 
medical nexus opinion on the claim for entitlement to 
secondary service connection for erectile dysfunction.  A VA 
medical opinion was rendered with respect to the veteran's 
claims for benefits pursuant to 38 U.S.C. § 1151 in May 2004.

With respect to the veteran's claim for an increased 
disability rating for his service-connected low back 
disorder, the veteran's attorney argued in the July 2004 
notice of disagreement that "during [the veteran's] last 
several VA compensation and pension examinations, he received 
only X-rays, and there have been no recent examinations in 
which he was given tests to measure his limitation of 
motion."  However, review of the most recent April 2004 VA 
examination report demonstrates that a physical examination 
of the veteran was performed, to include range of motion 
studies, neurological testing and DeLuca considerations.  The 
Board therefore rejects this contention as to the inadequacy 
of the April 2004 VA spine examination.

Additionally, the veteran's attorney argues that a VA medical 
examination and opinion should be provided for the veteran's 
claim of entitlement to service connection for a left hip 
disorder.  However, as explained below the veteran has 
presented no competent medical evidence that the claimed left 
hip disorder in fact exists.  In the absence of competent 
medical evidence of a current left hip disorder, physical 
examination of the veteran is not necessary.  Referral for a 
medical nexus opinion is similarly not necessary.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current left hip disorder.  The Board therefore rejects 
this contention.



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.  

As a final initial matter, subsequent to the issuance of a 
February 2005 statement of the case, additional VA outpatient 
records, X-rays submitted by the veteran and a statement from 
A.E.B., M.D. dated in September 2005 were associated with the 
claims folder without waiver of review by the agency of 
original jurisdiction (AOJ).  

The VA outpatient records are pertinent to claim for an 
increased rating for service-connected duodenal ulcer with 
GERD, which is being remanded for additional evidentiary 
development as detailed below.  

The x-rays of the veteran's cervical spine with comment from 
the veteran and a February 2006 VA radiology report with 
comment from the veteran's attorney refer to a problematic 
screw causing esophageal damage.  As discussed below, the 
Board is granting that claim.  Thus, consideration of such 
evidence without referral to the RO is not prejudicial.
 
As for the remaining issues on appeal, the additionally 
submitted evidence is not "pertinent."  See 38 C.F.R. § 
20.1304 (2006).  The progress notes which have been submitted 
merely document the veteran's ongoing medical problems, and 
the statement from Dr. A.E.B. is not relevant to any of the 
issues on appeal.  Accordingly, this matter need not be 
remanded for additional consideration by the AOJ with respect 
to the issues being adjudicated in this decision.  

Accordingly, the Board will proceed to a decision on eight of 
the nine issues on appeal.  



1.  Entitlement to an increased disability rating for 
service-connected post-operative residuals, lumbosacral disc 
disease with degenerative joint disease, currently evaluated 
as 20 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran's increased rating claim was filed in December 2003, 
subsequent to these changes.  Accordingly, only the amended 
criteria will be employed in the adjudication of this claim.

Under the current criteria, the veteran's service-connected 
lumbar spine disability can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

(i.)  General Rating Formula for Diseases and Injuries of the 
Spine 

Provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.  This formula encompasses current Diagnostic Code 5242 
[degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

(ii.)  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Analysis

The veteran's service-connected lumbar spine disability is 
currently rated 20 percent disabling under both the current 
General Rating Formula for Diseases and Injuries of the Spine 
and Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, the RO has already separately compensated 
radiculopathy of the left lower extremity associated with the 
veteran's service-connected low back disability under 
Diagnostic Codes 5243-8250.  Additionally, the report of the 
April 2004 VA examiner includes a notation of a surgical scar 
on the back.  There was no indication that this scar causes 
any discomfort or functional loss.  Thus, a separate rating 
under 38 C.F.R. § 4.118 is not appropriate.

Finally, the diagnosis rendered in connection with the most 
recent April 2004 VA examination was degenerative joint and 
degenerative disc disease of the lumbar spine.  There is no 
indication in the medical records that degenerative disc 
disease and degenerative joint disease amount to two 
separately ratable entities.  
The veteran and his attorney have not so contended. 



Schedular rating

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  The 
measured range of forward flexion during the veteran's April 
2004 VA examination was 75 degrees, nowhere near the required 
30 or less. 

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The veteran's lumbar spine 
manifestly is not immobile.  

Accordingly, the veteran's service-connected low back 
disability does not warrant a 40, 50, or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

Nor is the veteran entitled to an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  There is no indication in 
the medical evidence that the veteran has every experienced 
an "incapacitating episode" as defined by VA as a result of 
the service-connected low back disability, let alone 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months 
required for a 40 percent disability rating.  It also follows 
that a 60 percent rating is not warranted, as it requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  It is clear from the 
report of the April 2004 VA examination that the veteran's 
pain was taken into consideration in measuring range of back 
motion.  The April 2004 VA examiner found that the veteran's 
forward flexion was affected by pain, weakness, fatigue and 
the like beginning at 50 degrees, but this is still well 
above the required 30 degrees or less for an increased 
disability rating.  As for the other ranges of motion, as 
noted above pain was taken into consideration in measuring 
range of motion, and the examiner indicated that there was no 
fatigability, weakness and the like with extension, lateral 
flexion and rotation.  

As is discussed immediately below, any left lower extremity 
weakness has been separately rated under a neurological code. 

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular evaluation

The veteran's entitlement to an extraschedular rating will be 
addressed below with respect to both increased rating claims 
being adjudicated in this decision.



	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an increased disability rating for 
service-connected left leg sciatica, radiculopathy, currently 
evaluated as 20 percent disabling. 

Relevant law and regulations

Disability ratings - in general

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Specific rating criteria

The veteran's left leg sciatica, radiculopathy is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5243-8520 [intervertebral disc syndrome-sciatic nerve, 
paralysis of].  See 38 C.F.R. § 4.27 (2006) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  Diagnostic Code 
5243 is used to identify the source of the veteran's 
neurological disorder; the rating itself is done pursuant to 
Diagnostic Code 8520.  [The veteran's separately service-
connected low back disability has been rated under Diagnostic 
Code 5243, a described above.].  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 
20 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2006).

Assignment of diagnostic code

Review of the relevant evidence of record demonstrates that 
the veteran's neurological impairment primarily consists of 
numbness and tingling in the left leg.  Such symptomatology 
is congruent with Diagnostic Code 8520, which deals with 
sciatic nerve disability (affecting the lower extremities).  
Neither the veteran or his attorney has not suggested that 
another diagnostic code be used or would otherwise be more 
appropriate.  

The Board therefore concludes that Diagnostic Code 8520 is 
the most appropriate in rating the veteran's service-
connected left leg sciatica with radiculopathy.

Schedular rating

The veteran's left leg sciatica is rated 20 percent 
disabling.  As explained in the law and regulations section 
above, such rating is congruent with moderate incomplete 
paralysis.

The veteran is not eligible for an 80 percent rating under 
Diagnostic Code 8520, as there is no evidence of complete 
paralysis of the left leg, and the veteran does not contend 
that there is complete paralysis.  

Accordingly, the Board's analysis of this claim will focus on 
whether the veteran's left leg sciatica can be characterized 
as "moderately severe" or worse.  For reasons stated 
immediately below, the Board concludes that the criteria for 
40 or 60 percent disability ratings under Diagnostic Code 
8520 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness and tingling in the left leg.  During the veteran's 
April 2004 VA spine examination, sharp and dull sensation was 
intact on his left leg and the dorsum and plantar aspects of 
his left foot.  The examiner commented that he did "not see 
any decreased neural sensation."  He found the veteran's 
neurological symptoms to be "very mild and actually rare.  
It certainly does not sound to be very severe at this 
point."  These "wholly sensory" symptoms, alone, do not 
allow for assignment of more than a "moderate" disability 
rating as detailed in the law and regulations above.

In a VA outpatient record dated in October 2004, the 
examining physician classified the veteran's symptoms as 
"mild to moderate."  A subsequent December 2004 VA 
outpatient record noted that strength was  5/5 in his left 
leg.  Examination for a neurosurgery consult completed in 
April 2005 indicated that the veteran's left leg neurological 
symptoms were "not that severe, but certainly present."

The July 2005 VA examiner indicated that the veteran 
evidenced "marked decrease in sensation to light touch, 
pinprick, and monofilament exam" in the left leg.  There was 
no evidence of abnormal muscle tone, tremors or other 
abnormal movements or abnormal plantar reflex.  Gait and 
balance were both noted as normal.

In addition, the extensive medical evidence, consisting of 
numerous VA outpatient reports, show only three complaints of 
numbness and tingling related to the veteran's left leg 
sciatica over the past three years.  No more significant 
pathology was complained of by the veteran or identified by 
health care providers.  

The above-described neurological impairment appears to 
involve decreased sensation rather than functional loss such 
as altered gait.  Although it is clear that there is 
decreased touch and sensation in the veteran's left lower 
extremity, there is no evidence of more significant symptoms 
such as atrophy, muscle wasting, tremor and the like.  
Moreover, there is no indication of any functional loss 
associated with the left leg sciatica.  The medical evidence 
characterizes the disability as no more than "moderate", 
which is precisely the criteria for the assignment of a 20 
percent rating under Diagnostic Code 8716.  

In sum, the evidence shows decreased sensation and decreased 
light touch in the left leg.  The Board finds these "wholly 
sensory" symptoms, alone, do not constitute evidence which 
is sufficient to characterize the veteran's service-connected 
left leg disability as "moderately severe."  That is, the 
veteran's current symptoms do not surpass the "average" or 
"medium" range and are best described as moderate, thus 
warranting his current 20 percent rating, but no more.  

Accordingly, an increased disability rating not warranted for 
left leg sciatica, radiculopathy under Diagnostic Code 8520. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the medical evidence, in particular the 
VA examination reports from April 2004 and July 2005, shows 
that throughout the appeal period the veteran has not 
evidenced symptomatology warranting an increased disability 
rating.  It appears that the disability has remained 
relatively stable throughout the period.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 20 
percent for left leg sciatica, radiculopathy at any time from 
January 2, 2004.

Extraschedular evaluation

Neither the veteran or his attorney have in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that the service-connected spine or neurological 
disabilities result in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  The RO has not referred to the matter of 
an extraschedular rating in the adjudication of this claim.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating for either increased rating claim.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993); see also Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
disability ratings for his service-connected low back and 
left leg neurological disabilities.  The benefits sought on 
appeal are accordingly denied.  




	(CONTINUED ON NEXT PAGE)






3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus due to surgery 
performed at a VA facility.

Relevant law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C. § 
1151.

The RO considered the veteran's claim under both 38 U.S.C. § 
1151 and 38 C.F.R. § 3.361.  

(i.)  Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

(ii.)  Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2006).

(iii.)  Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 for osteomyelitis of 
the right humerus was denied, in essence, because the record 
on appeal did not include evidence that any additional 
disability was the result of carelessness, negligence, etc. 
or an event not reasonably foreseeable.  Although there was a 
staph infection in November 1987 subsequent to VA surgery 
performed on his right shoulder in July 1987 and requiring an 
additional surgical procedure in April 1988, risk of 
infection was delineated in the veteran's signed consent 
form, which according to the RO demonstrated that such was a 
foreseeable risk with surgery.  Moreover, there was evidence 
that the veteran failed to follow medical advice with respect 
post-surgical instructions for treatment of his arm.   

The January 1999 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  As explained above, the 
veteran's claim for compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the right humerus may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted (i.e. 
after January 1999) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran incurred additional right shoulder disability as 
a result of carelessness, negligence, etc. or an event not 
reasonably foreseeable based on VA surgery.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus due to VA 
surgery has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of duplicate copies of his records from the 
July 1987 VA surgery, updated VA outpatient treatment records 
and the veteran's written statements.  [The Board notes in 
passing there are also three VA examination reports and one 
VA medical opinion, in addition to a private medical opinion, 
none of which is relevant to this claim to reopen.]

The records from the July 1987 surgery are cumulative and 
redundant of evidence already of record and are therefore not 
new.

The recent VA medical records document ongoing treatment for 
medical problems.  These records do not indicate whether the 
veteran incurred additional right shoulder disability as a 
result of carelessness, negligence, etc. or an event not 
reasonably foreseeable based on VA surgery.  As such, the 
medical treatment records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the veteran's own statements to the effect 
that he has additional right shoulder disability as a result 
of negligence during VA surgery, such evidence is cumulative 
and redundant of statements made prior to the January 1999 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as carelessness in 
the surgical procedures.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In May 2004, the veteran stated he had a witness who could 
attest to the fact that his right shoulder infection was a 
result of VA surgery and negligence therein.  The veteran has 
not since produced any statement from such witness.  [The 
Board observes in passing that there is no indication that 
the person was a medical professional who would be competent 
to render such an opinion.  See Espiritu, supra.  Indeed, it 
seems that this is not the case, as the address provided for 
this witness was not a medical facility or office but a home 
address.]

VA's duty to assist is not triggered for a previously-denied 
claim until it is reopened.  Accordingly, VA has no 
obligation to obtain a statement from this alleged witness.  
As was detailed in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to submit such 
evidence; he has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim of entitlement to VA benefits].  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran incurred 
additional right shoulder disability as a result of 
carelessness, negligence, etc. or an event not reasonably 
foreseeable based on VA surgery.  The evidence submitted 
subsequent to the January 1999 denial of the veteran's claim 
is cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2006).  Accordingly, new and material evidence has 
not been submitted, and the claim for entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
osteomyelitis of the right humerus due to VA surgery is not 
reopened.  The benefit sought on appeal remains denied.



4.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for numbness and paralysis of the arms due 
to surgery performed at a VA facility.

5.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for numbness and paralysis of the lower 
extremities due to surgery performed at a VA facility.

6.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a small hole in the esophagus due to 
surgery performed at a VA facility.

Because these three claims involve the application of 
identical law to virtually identical facts, they will be 
addressed together.

Relevant law and regulations

The law and regulations pertinent to claims for benefits 
pursuant to 38 U.S.C. § 1151 are detailed above.

Factual background

In July 1986 the veteran underwent a posterior cervical 
fusion at the VAMC in Denver.  After coughing up a screw from 
the hardware inserted during the initial July 1986 VA 
surgery, the veteran underwent a second cervical spine fusion 
at the Salt Lake City VAMC in February 1998.  

In April 2000, the VAMC in Denver performed a cervical 
exploration with esophageal exposure and removal of hardware.  
According to the VAMC report, there were no complications, 
and the veteran tolerated the procedure well.

Analysis

The veteran contends that he sustained additional disability 
in the form of numbness and paralysis of the arms and lower 
extremities and a small hole in the esophagus due the above-
referenced VA surgeries.  See the December 21, 2003 Statement 
in Support of Claim.  

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.

The Board will first determine whether the veteran 
experienced additional disability as a result of the VA 
surgeries.

With respect to the matter of additional disability regarding 
numbness and paralysis of the arms and lower extremities, no 
complaints as to the left arm were made until after the July 
1986 surgery.  The Board therefore concludes that additional 
disability in the left arm occurred due to the surgery.

The medical evidence shows that the veteran experienced 
numbness in the right arm and bilateral lower extremities 
prior to the first VA surgery in July 1986.  These symptoms 
appear to have waxed and waned over the years, improving 
immediately after the VA surgical procedures and then 
returning after the passage of time.  For instance, during a 
September 1998 VA examination [seven months subsequent to the 
second cervical spine fusion], neurological examination of 
the upper and lower extremities was completely normal.  
However, complaints of numbness of the arm and lower 
extremities again resurfaced prior to the April 2000 surgery.  
Although the matter is somewhat unclear, giving the veteran 
the benefit of the doubt the Board concludes concedes that 
the veteran has additional disability in the form of numbness 
in the right arm and lower extremities.

With regard to additional disability and the veteran's 
claimed hole in the esophagus, there is no indication of a 
hole in the esophagus prior to the veteran's first surgery in 
July 1986.  A few months prior to the February 1998 surgery, 
he coughed up a screw from the hardware of the July 1986 
surgery and was found to have a small esophageal leak.  There 
is therefore additional disability.

That the veteran has evidenced additional disability does not 
end the Board's inquiry under the current law.  As detailed 
above, merely showing that a veteran received care or 
treatment and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2006).  The Board must now determine whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

The thrust of the veteran's argument in this case centers on 
the issue of negligence.  See, e.g., the July 28, 2004 notice 
of disagreement; see also the March 17, 2005 substantive 
appeal.

There is evidence in the claims folder against a finding that 
the additional disability of the upper and lower extremities 
is due to carelessness, negligence and the like on the part 
of VA.  The May 2004 VA examiner specifically opined on this 
matter:

Concerning numbness and paralysis in the arms and 
legs, this veteran has had numerous surgeries, 
specifically lumbar and cervical laminectomies, and 
has been diagnosed with a cervical myelopathy.  He 
has had numerous injuries.  Therefore, these 
sensation changes are quite common with multiple 
operative procedures with the spinal column and 
previous injuries.  When this examiner reviewed 
specific documentation, including operative notes, 
I could not find any evidence of carelessness, 
negligence, lack of proper skill, error in 
judgment, or other instance of fault on the part of 
VA.  His operative notes even mentioned that 
symptoms had improved after his procedures.  There 
complications as above are most likely due to 
natural progression secondary to multiple injuries.

There is no evidence to the contrary.  The only evidence in 
the claims file serving to link the veteran's claimed 
additional disabilities of the arms and lower extremities to 
negligence on the part of VA emanates from statements made by 
the veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  To the extent the veteran 
contends he has suffered additional disability as a result of 
the VA surgeries, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the May 2004 VA examiner he was welcome to 
submit a medical opinion in his favor of his claims; he has 
failed to do so.  See 38U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

The Board notes that the veteran submitted a statement from 
A.E.B., M.D., dated September 14, 2005 in an attempt to 
support his § 1151 claims.  However, Dr. A.E.B. did not opine 
on the issue of causation or foreseeability, but rather he 
appears to discussing the relationship between the veteran' 
cervical spine problems and his military service, which is 
obviously irrelevant to these § 1151 claims.

The Board notes in passing that the veteran does not argue 
that his problems with his arms and lower extremities are the 
result of an event which was not reasonably foreseeable, and 
the medical evidence of record does not support this 
contention.
Indeed, the opinion of the May 2004 VA examiner makes it 
clear that the upper and lower extremity neurological 
problems were eminently foreseeable, given the veteran's 
history of multiple injuries .

In sum, the medical evidence shows that the veteran's upper 
and lower extremity symptoms are merely the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished.  See 38 C.F.R. § 3.361(c)(2) (2006).

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to compensation under 
38 U.S.C. § 1151 for disabilities of the arms and lower 
extremities.  The benefits sought on appeal are accordingly 
denied. 

As for the esophagus, the May 2004 VA examiner commented as 
follows:

This examiner cannot find any disability due to 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
part of VA. . . 

It appears the veteran had an unexpected 
complication from his surgical procedure to the 
neck.  The screws in the cervical spine loosened 
and eroded into the esophagus.  This is an 
unexpected complication that cannot be predicted.  
After that, the remainder of the hardware was 
removed as a precaution.

This constitutes a positive nexus opinion, as the examiner 
has linked the veteran's esophageal disability to an event 
not foreseeable, namely the surgical screw somehow becoming 
loose and being coughed up by the veteran, resulting in a 
hole in the esophagus..  There is no opinion to the contrary.

As was alluded to in the Board's VCA discussion, there is 
recently submitted evidence.  See the undated letter from the 
veteran which was received at the RO in November 2005, as 
well as a February 2006 VA radiology report which referred to 
a surgical screw near the posterior margin of the upper 
cervical esophagus, but not at this time eroding into it.   

Accordingly, compensation under the provisions of 38 U.S.C. § 
1151 for the veteran's esophageal disability is warranted, 
and the benefit sought on appeal is accordingly granted.  



The Board additionally observes that the benefits herein 
granted a for a small hole in the esophagus are in addition 
to any esophageal disability previously encompassed in 
service connection for GERD.  As will be discussed below, 
that claim is being remanded for consideration of additional 
medical evidence. 

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
post-operative residuals lumbosacral disc disease with 
degenerative joint disease.

8.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a bone graft performed 
for a cervical spine disorder.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks service connection for erectile 
dysfunction, which he contends is related to his service-
connected low back disorder.  He also seeks service 
connection for a left hip disorder, which he claims is 
related to a bone graft completed for a cervical spine 
fusion.  The veteran's attorney has also made arguments for 
direct service connection.  See the July 28, 2004 notice of 
disagreement.  

The left hip claim

The veteran seeks "service connection for a left hip 
condition secondary to bone graft for cervical fusion".  
See, e.g., the July 28, 2004 NOD and a February 22, 2005 
letter from the veteran's attorney.

The Board observes that the "cervical fusion" referred to 
is the VA surgery in 1986 and in 1988.  The veteran and his 
attorney have not specifically asked for § 1151 benefits for 
a cervical spine disability itself, and that matter has not 
been adjudicated by the RO.  See, e.g., a letter from the 
veteran's attorney dated February 22, 2005, which clearly 
indicates that there are three claims under 38 U.S.C. § 1151 
(namely, the three issues discussed above) and that "service 
connection" is sought for the left hip disability.  Nor have 
the veteran or his attorney alleged that the bone graft 
procedure itself was in any way problematical.  Accordingly, 
this claim will be addressed on both a direct and secondary 
basis, but not under § 1151.

With respect to Hickson/Wallin element (1), there is no 
medical evidence that supports a conclusion that a left hip 
disorder is currently present.  Specifically, an X-ray of the 
left hip completed in March 2004 was normal.

The Board notes that there is a notation of "left meralgia 
paresthetica" after the veteran complained of left hip pain 
in an August 2003 VA outpatient record.  Meralgia is defined 
as "pain in the thigh".  See Stedman's Medical Dictionary 
at 1093 (27th ed. 2000).   The Board observes that service 
connection is in effect for left leg sciatica and a 20 
percent disability rating is in effect.  See the Board's 
discussion of that issue above.  The medical evidence thus 
identified the source of the pain to be the already service-
connected left leg radiculopathy.
 
Moreover, to the extent that the veteran is claiming that he 
has left hip pain, the Court has held that pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

To the extent that the veteran himself contends that he has a 
current left hip disorder, it is now well-established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1), supra.  Accordingly, the 
veteran's own statements offered in support of his left hip 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any currently diagnosed left hip disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  

The veteran has claimed service connection for a left hip 
disorder both a direct and as secondary to a bone graft for a 
cervical spine fusion.  In the absence of a currently 
diagnosed disability, both contentions fail.

The Board further observes with respect to the veteran's 
contention concerning cervical spine fusion, service 
connection has not been granted for a cervical spine 
disability, and benefits under 1151 have not been requested 
or granted.  In addition, there is no evidence of a left hip 
injury or disease in service.  Hickson/Wallin element (2) has 
therefore not been met.  

In the absence of a current disability, medical nexus is an 
impossibility.  Element (3) is also not met.     

In summary, for reasons and bases expressed above the Board 
concludes that a  preponderance of the evidence is against 
the claim of entitlement to service connection for a left hip 
disability on both a direct and a secondary basis.  
The benefit sought on appeal is accordingly denied.

The erectile dysfunction claim

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of erectile dysfunction, as 
evidenced in the April 2004 VA examination report.  Hickson 
element (1), current disability, has therefore been met for 
the claim.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.
With respect to in-service disease, the medical evidence does 
not establish that erectile dysfunction existed in service.  
In particular, the veteran's April 1973 separation 
examination shows no complaint or diagnosis of erectile 
dysfunction.
With respect to in-service injury, there is no evidence of an 
in-service injury, and the veteran has not offered an 
argument as to any type of in-service "injury" relating to 
his current erectile dysfunction.  See 38 U.S.C.A. § 5107(a), 
supra.
Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
that basis alone.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed erectile dysfunction to his 
military service, and none otherwise appears of record.  In 
the absence of an in-service diagnosis of erectile 
dysfunction or an in-service injury, a medical nexus opinion 
would be an impossibility.  Indeed, the April 2004 VA 
examiner indicated that the veteran's erectile dysfunction is 
"just basically age-related."

To the extent that the veteran himself contends that a 
medical relationship exists between his military service and 
his erectile dysfunction, as discussed above his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  The statements offered in support of the veteran's 
claim by him are not competent medical evidence and do not 
serve to establish a medical nexus.  

Accordingly, Hickson element (3) has also not been met, and 
the veteran's claim also fails on this basis.

Turning to secondary service connection, as detailed above 
there is evidence that the veteran currently has erectile 
dysfunction.  Accordingly, Wallin element (1) is satisfied.  
With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
post-operative residuals, lumbosacral disc disease with 
degenerative joint disease.  Wallin element (2) is 
accordingly satisfied.  [The Board observes in passing that 
the veteran is also service-connected for duodenal ulcer with 
GERD and left leg sciatica, radiculopathy; however, his 
contentions only concern the service-connected lumbar spine 
disability.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected low 
back disability, is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is an opinion of record.  The April 2004 VA examiner 
stated: 

I really do not believe this gentleman's erectile 
dysfunction is at all related to his lumbar condition.  
Actually, the parasympathetic nerves, which cause the 
erection really do not originate from this area and 
actually, overall, erectile difficulties stemming from a 
low back condition is actually relatively uncommon, and 
I really do not believe that his low back condition has 
anything to do with his erectile difficulties.  It is 
just basically age-related.  Nor do I believe there is 
really any aggravation at all since there really is no 
sound correlation between these two conditions.  

The Board notes that this opinion discounts the possibility 
of secondary service connection, including based on 
aggravation.  See Allen, supra.

There is no competent medical evidence to the contrary.  As 
was described above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor.  He has not done so.  See 38 U.S.C.A. § 5107(a), 
supra.  

To the extent that the veteran himself believes that there is 
a medical nexus between his current erectile dysfunction and 
his service-connected lumbar spine disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.    

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a left hip disorder and erectile dysfunction, each on both a 
direct and a secondary basis.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected post-operative residuals, 
lumbosacral disc disease with degenerative joint disease, is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected left leg sciatica, 
radiculopathy is denied.

The request to reopen the previously denied claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for osteomyelitis of the right humerus due to surgery 
performed at a VA facility is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and paralysis of the arms due to surgery performed 
at a VA facility is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and paralysis of the lower extremities due surgery 
performed at a VA facility is denied.

Compensation under 38 U.S.C.A. § 1151 for a small hole in the 
esophagus is granted.

Service connection for a left hip disorder, to include as 
secondary to a bone graft performed for a cervical spine 
disorder, is denied.

Service connection for erectile dysfunction, to include as 
secondary to a service-connected low back disorder, is 
denied.


REMAND

9.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer with GERD, currently 
evaluated as 10 percent disabling.  

The file contains recent medical evidence consisting of a 
report of an esophogram completed at the VA outpatient 
facility in Grand Isle in February 2006.  This evidence was 
not previously associated with the veteran's claims folder, 
and is relevant to the veteran's increased rating claim as it 
may indicate more severe symptomatology.

This evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2006).  Without a written 
waiver of initial RO consideration with the submission of the 
additional treatment records, this case must be returned to 
the agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

Additionally, it was suggested by the veteran's attorney in a 
March 2006 statement accompanying the VA esophogram report 
that the medication used to control his hernia has recently 
been increased by clinicians at the VA Medical Center (VAMC) 
in Lincoln.  See the March 20, 2006 statement.  Updated 
treatment records, if existing, should be associated with the 
claims folder, as they could potentially affect the outcome 
of this issue.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his attorney and ask that he 
identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected duodenal ulcer with 
GERD.  Any records so obtained should 
be associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
evidentiary development, to include a 
VA examination if it is deemed to be 
necessary, VBA should readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected duodenal ulcer with 
GERD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


